128.109(1)(a) and (2). Appellant contends that the children had been
                placed outside of respondent's home for over 24 months at the time that
                the termination trial commenced. According to appellant, the district
                court erroneously determined that the presumptions did not apply because
                the 14-month time requirement had not been met since the filing of a
                second petition for abuse and neglect under NRS Chapter 432B.
                            Even assuming that the presumption set forth in NRS 128.109
                applied here, we conclude that the district court properly found that
                respondent had rebutted the presumption by a preponderance of the
                evidence. In re Parental Rights as to J.D.N., 128 Nev. „ 283 P.3d
                842, 849 (2012); In re Parental Rights of J.L.N., 118 Nev. 621, 625-26, 55
                P.3d 955, 958 (2002). The district court found that respondent's
                compliance with her case plan was reasonable. It further found that, to
                the extent that respondent had not complied with her case plan, such
                noncompliance was due in large part to her financial limitations. Having
                reviewed the record, we conclude that the district court's decision in this
                regard is supported by substantial evidence.   In re Parental Rights as to
                D.R.H., 120 Nev. 422, 428, 92 P.3d 1230, 1234 (2004).
                            Appellant also contends that the district court abused its
                discretion when it failed to find parental fault.       See NRS 128.105(2).
                Appellant argues that there was clear and convincing evidence of parental
                unfitness, neglect, only token efforts by respondent to care for her
                children, and a serious risk of harm if the children were returned to
                respondent's care.   Id.   Having reviewed the record, we conclude that
                substantial evidence supports the district court's determination that there
                was not clear and convincing evidence of parental fault.       See Parental


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A

                                                                 =WNW
                Right of D.R.H., 120 Nev. at 428, 92 P.3d at 1234; In re Termination of
                Parental Rights as to N.J., 116 Nev. 790, 795, 8 P.3d 126, 129 (2000).
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED. 1




                                                                                         , J.
                                                                desty


                                                               GUItA
                                                            Parraguirre


                                                                                          J.




                cc: Hon. Bill Henderson, District Judge, Family Court Division
                     Clark County District Attorney/Juvenile Division
                     Kristina M. Wildeveld
                     Eighth District Court Clerk




                       'In the opening brief, appellant identified a third appellate issue
                concerning the district court's finding that the evidence did not establish a
                preference for an adoptive resource for the children. Because appellant
                failed to provide any analysis or argument on this issue in the brief, we do
                not address it. See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330
                n.38, 130 P.3d 1280, 1288 n.38 (2006).




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A


                                                                   ' 2! tf• •